DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ response (RCE) filed on 2/21/2021 has been received and reviewed.
Claims 26, 30, 32, 34, 46, 48, 54, 62, 64, 66 and 68 are withdrawn from further consideration. 
Claims 3, 7-9, 11-19, 21-23, 25, 27-29, 31, 33, 35-45, 47, 49-53, 55-61, 63, 65, 67, 69-100 have been cancelled. 
Claims 1-2, 4-6, 10, 20, 24, 26, 30, 32, 34, 46, 48, 54, 62, 64, 66, 68 and 101-111 are pending. 
Claims 1-2, 4-6, 10, 20, 24, and 101-111 are under examination. 
Double patenting rejections over copending application 16/441,902, 16/013,774, 16/441,902, 16242519, 16/218,054, 16171154, 16170969, 16131281, 16013821, 15759088 and patent 10/309,970 are maintained and of the record. Moreover, newly submitted IDS (2/21/2021) indicating a newly filed co-pending case 17/000,102 also renders the current case obvious (see below). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 4-6, 10, 20, 24, and 101-111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of copending Application No. 17/000,102 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because see below: 

The reason is that more than 15 SAME distinct food preparations are prepared in both cases, i.e. coupled to individual addressable respective solid carriers are used in the kit, albeit with different intended use, i.e. irritable bowel syndrome (17000102) vs. dyspepsia (current case). 
The SAME food used in both the current case and the 17/000,102 are as following:

Oat
Cabbage
Cow-milk
Honey
Rye
Corn
Yeast
Wheat
Egg
Cucumber
Orange
Walnut
Grapefruit

Barley
Broccoli
Almond

PRODUCT, MPEP §2112 states “[Where] the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)(emphasis added). The above SAME food preparations are used and the SAME functions can also be performed in the current case, dyspepsia diagnosis with the same raw p-value or FDR value. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The followings are the Remarks of applicants on the double patenting rejection.
Applicants’ arguments are summarized below:
Applicant respectfully submits that in order to establish that the present claims are unpatentable under obviousness-type double patenting over the claims of a co-pending reference application(s) or patent, the Office must make clear the reasons why the person of ordinary skill in the art would conclude that the invention would have been an obvious variation of the invention defined in the reference application(s) or patent (M.P.E.P. § 804 
(II)(B)(2)). As an example, with respect to co-pending U.S. Patent Application No. 16/242,519, assuming arguendo the Office's contention that the only difference between the inventions "lies in the preamble,"2 in order to establish a sufficient factual basis to support the obviousness-type double patenting rejection, the Office must make clear the reasons why the person of ordinary skill in the art would conclude that "a functional dyspepsia test kit panel" (i.e., preamble of the instant claims) would have been an obvious variation of "a depression test 
Indeed, Applicant respectfully submits herewith a Declaration under 37 C.F.R. § 1.132 by inventor Dr. Elisabeth Laderman, Ph.D. The declaration describes at paragraph 8 that while efforts to empirically discover test panels of food preparations specific for symptomology of some disease states (e.g., functional dyspepsia) were successful, efforts to empirically discover test panels of food preparations specific for symptomology of many other disease states (e.g., rheumatoid arthritis, allergic rhinitis, obesity) were not successful. Based on this lack of predictability, one of skill in the art could not have known, nor been able to reasonably predict, whether a test panel of food preparations specific for symptomology of a particular disease state could be discovered. 

Applicant’s arguments have been considered but are not persuasive. 

First, at least more than fifteen SAME food preparations were used in the co-pending 16/242,519:

Almond
Tobacco
Orange
Cucumber
Broccoli
Malt
Corn
Wheat
Honey
Chocolate
Oat
Rye
Cauliflower
Green peper
Buck wheat

Cane sugar
Cow’s milk

As to the functionality (preamble) variations, the case law addressed by MPEP (see above) is clear because “[Where] the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)(emphasis added).
Again, the claim directs to a kit (product), not a method.  With the same food preparations in the kit, one ordinary skill in the art would have reasonable anticipation to perform the intended functionality with expectation of success, i.e. diagnosis of dyspepsia, from the co-pending case kit.  Examiner would use the following example for illustration. For instance, two antibodies are placed in a kit for detection cardiovascular disease based on antibody A recognizing a specific epitope on a cardiovascular protein. The second antibody B is labeled for detection purpose. However, it is also known that the same antibody A can also be used to detect another lung specific protein because the cross-reactivity of the SAME epitope. Thus, this kit containing the two antibodies is potentially “useful” for detection BOTH cardiovascular and pulmonary protein in the real world. The illustrated scenario fits our case. 

As to the affidavit of Dr. Laderman, the method invented by the inventors, specific statistical methodology may have some novelty. Nevertheless with regard to the kit, the use of the same food preparations in a kit, this is exact gist of the case law and MPEP, i.e. intended use (preamble) does not carry significant patentable weight so long the same composition/structure molecules contained in the kit, one ordinary skill can reasonably expect (predictable) the same intended function(s)(emphasis added).

8.	The rejection of claims 1, 2, 4, 6, 10, 20, 24 and 101, 107-111 under 35 U.S.C. § 102(a)(1) and 102(a)(2) as allegedly being anticipated by Suga et al. are withdrawn because Suga et al. do not disclose or suggest at least nine food preparations in a kit. In addition, with regard to claim 107, Suga et al. do not teach or suggest the recited food preparation, including orange, barley, malt, oat, rye, butter and/or chocolate. 
maintained.

Applicants argued that the Suga et al. food preparations do not meet the at least 70% raw p-value or FDR value.
Applicant’s arguments have been considered but are not persuasive. 

The reference of Suga et al. discloses using at least 8 different food preparations in a kit for food allergy detection (See claim 13-15), including:
Oat
Sugar cane
Yeast (including brewer’s and baker’ yeast)
Grapefruit
Green peper
Buck wheat
Cabbage
Corn
As has been discussed above, under case law and MPEP, the intended use, dyspepsia diagnosis can be reasonable anticipated by one ordinary skill in the art when using the same food preparations in the same kit, i.e. same raw p value and/or FDR value, or even gender adjustment, as recited due to the SAME food preparation. Note, the Markush selection encompasses the above 8 different food, and the condition would be 100% meet the criteria of raw p-value or FDR value. 

New Ground of Rejection
Claim Objections
Claims 2, 103 and 108 are objected to because of the following informalities:  buck wheat should be one word buckwheat.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4, 6, 10, 20, 24, and 101-111 are rejected under 35 U.S.C. 103 as being unpatentable over Vojdani et al. (US 20030143627) in view of Zuk et al. (US 4208479) 

Vojdani et al. teach using different food preparations in ELISA, i.e. immobilized upon solid carriers, for food allergy or intolerance diagnosis. 

SAME food preparations used in Vojdani et al., including

American Cheese
Cheddar cheese, 
Cottage cheese
Egg
Barley
Buckwheat
Rye
Oat
Malt
Almond
Cola nut
Sunflower seed
Broccoli
Cucumber 
Cabbage
Cauliflower
Corn
Green pepper
Green pea
String bean

Under the case law and MPEP, the same food preparations would exert same raw-p value, FDR value and gender adjustment. Note, the above food also encompass the specific chosen food list in claim 107, including barley, malt, oat, almond (at least two). One ordinary skill using the food preparations of Vojdani et al. would have reasonable expectation of success for diagnosis of dyspepsia as the instant kit. 

However, Vojdani et al. do not explicitly teach using a kit for the assay.



Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to motivate Vojdani et al. to place the kit and all necessary ingredient for assay in a kit as taught by Zuk  et al. for convenience, standardization, and improved accuracy.  Using kit for assay is well-known and commonly practiced in the field. 

5.	Claim(s) 1, 6, 10, 20, 24, 102-111 is/are rejected under 35 U.S.C. 103 (a) as being unpatenable by Cousins (US 20070122840).

Cousins teaches a kit for testing food allergy in ELISA assay (see 0039). The kit contains a solid substrate having food preparations thereon.  At least night food preparations can be selected, including:

Barley
Corn
Rye
Wheat
Bean/Pea (encompass string bean and green pea)
Almond
Walnut
Cabbage 
Cow’s milk

One ordinary skill in the art would have prepared similar kit containing the above food preparations for testing (See claims 1-13; Markush selection only requires ONE allergen). Under the same rationale as discussed above for intended use (MPEP /case law), the SAME food would have exerted the SAME raw-p value and FDR value.

					Conclusion 

5.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641